     Case 1:19-cr-00182-DAD-BAM Document 73 Filed 10/29/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     REED GRANTHAM, #294171
 3   Assistant Federal Defender
     Designated Counsel for Service
 4   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 5   Telephone: 559-487-5561/Fax: 559-487-5950
 6   Attorneys for Defendant
     MICHAEL STUBER
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00182-DAD-BAM

12                       Plaintiff,                STIPULATION TO MODIFY CONDITIONS
                                                   OF PRETRIAL RELEASE; ORDER
13   vs.
                                                   JUDGE: Hon. Barbara A. McAuliffe
14   MICHAEL STUBER,

15                       Defendant.

16
17          IT IS HEREBY STIPULATED by and between The Unites States of America, by and

18   through its attorney of record, Assistant United States Attorney Laurel Montoya, and defendant

19   MICHAEL STUBER, by and through his attorneys of record, Assistant Federal Defenders
20   Megan T. Hopkins and Reed Grantham, that Mr. Stuber’s approved residence for the purposes of

21   pretrial supervision be modified to his father’s home in Hanford, CA. The parties have consulted

22   with the pretrial officer, who has no objection to the proposed change of residence.

23          Mr. Stuber has been residing with his brother in Tulare, CA since March, 2020. His

24   brother does not have a spare bedroom, and so Mr. Stuber has been sleeping on the couch. Mr.

25   Stuber works at a farm located on his father’s property in Hanford, CA, which is an

26   approximately 25-minute drive from his brother’s home in Tulare. Mr. Stuber sometimes works
27   very early in the morning or very late at night, as required by the irrigation schedule for the

28   farm’s crops. The proposed modification to allow Mr. Stuber to reside at his father’s home will
     Case 1:19-cr-00182-DAD-BAM Document 73 Filed 10/29/20 Page 2 of 3


 1   provide him with a bedroom and a bed to sleep in, and eliminate the commute between Tulare
 2   and Hanford.
 3            Mr. Stuber is in compliance with all conditions of pretrial release, including drug testing,
 4   mental health counselling and medication. The parties agree that the proposed modification is
 5   appropriate in light of the forgoing. A hearing is not requested in light of the parties’ agreement.
 6                                                           CONCLUSION
 7            Given that Mr. Stuber is in compliance with all conditions of pretrial release and in light
 8   of the availability of a more suitable residence for Mr. Stuber, the parties request that the Court
 9   modify Mr. Stuber’s approved residence to his father’s home in Hanford, CA. The complete
10   address has been previously provided to the Pretrial Officer and has been approved in advance of
11   this request.
12
13                                                                     Respectfully submitted,
14
15                                                                     HEATHER E. WILLIAMS
                                                                       Federal Defender
16
17   DATED: October 28, 2020                                           /s/ Megan T. Hopkins
                                                                       MEGAN T. HOPKINS
18                                                                     REED GRANTHAM
                                                                       Assistant Federal Defender
19                                                                     Attorneys for Defendant
                                                                       MICHAEL STUBER
20
21
                                                                       MCGREGOR SCOTT
22                                                                     United States Attorney
23   DATED: October 28, 2020                                           /s/ Laurel Montoya
                                                                       LAUREL MONTOYA
24                                                                     Assistant United States Attorney
                                                                       Attorney for Plaintiff
25
26
27
28

      STUBER: Stipulation to Modify Conditions of Pretrial       -2-
      Release
     Case 1:19-cr-00182-DAD-BAM Document 73 Filed 10/29/20 Page 3 of 3


 1                                                           ORDER
 2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT the
 3   Special Conditions of Release for defendant, Michael Stuber, be Amended such that he is to
 4   reside at his father’s home in Hanford, CA or at a residence approved in advance by pretrial
 5   services. All other conditions of pretrial release shall remain in force.
 6
 7   IT IS SO ORDERED.
 8
         Dated:        October 28, 2020                              /s/ Barbara   A. McAuliffe     _
 9                                                              UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      STUBER: Stipulation to Modify Conditions of Pretrial    -3-
      Release
